Yesawich, Jr., J.
Appeal from a judgment of the Supreme Court (Crew, III, J.), rendered October 11, 1985 in Chemung County, upon a verdict convicting defendant of the crime of grand larceny in the third degree.
Defendant appeals, arguing that his confession should have been suppressed and that, despite the fact that it was not introduced into evidence at trial, the very existence of this confession, which he charges was obtained in an improper manner, discouraged him from taking the stand in his own defense. Whether, as defendant contends, he was not given Miranda warnings and whether his confession was inaccurately transcribed presented only credibility choices which were resolved against defendant by Supreme Court following a Huntley hearing. Since we find no basis, and certainly not the extraordinary circumstances required, to disturb the credibility judgment of the trier of fact (see, People v Jackson, 101 AD2d 955, 956), that determination is to be accorded great deference (see, People v Yukl, 25 NY2d 585, 588, cert denied 400 US 851). Moreover, had it been error not to suppress the confession, the error would have been harmless in light of the overwhelming evidence against defendant, including testimony from witnesses who actually observed defendant committing the theft, and the further fact that defendant’s statement was not received or even offered to be received into evidence at trial (see, People v Parker, 90 AD2d 565, affd 60 NY2d 714).
Judgment affirmed. Casey, J. P., Weiss, Yesawich, Jr., Levine and Mercure, JJ., concur.